Citation Nr: 0818532	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-32 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than January 11, 
2005, for a 30 percent disability rating for the service-
connected disability of fistula in ano with impairment of 
sphincter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
January 1970.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the rating for the 
veteran's  disability of fistula in ano with impairment of 
sphincter to 30 percent, effective from January 11, 2005.  


FINDINGS OF FACT

1.  On September 15, 2003, the veteran filed his claim for an 
increased rating for his service-connected disability of 
fistula in ano with impairment of sphincter. 

2.  Prior to March 2004, the veteran's disability of fistula 
in ano with impairment of sphincter was manifest by 
involuntary bowel movements necessitating the wearing of pads 
warranting the assignment of a 30 percent rating.


CONCLUSION OF LAW

The criteria for an effective date of September 15, 2003, and 
no earlier, for a 30 percent rating for the veteran's 
service-connected disability of fistula in ano with 
impairment of sphincter, have been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.114 and 
Diagnostic Code 7332 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for the veteran's disability 
of fistula in ano with impairment of sphincter in 
August 1970, and following the assignment of a temporary 
total disability rating for convalescence, a 10 percent 
rating was assigned, effective January 15, 1971.  In 
September 2003, the veteran filed a claim for an increased 
rating, asserting that his disability had worsened since the 
original rating.  A compensation and pension (C&P) 
examination was conducted in December 2003.  In January 2004, 
the RO continued the 10 percent rating and the veteran 
appealed.  Another C&P examination was conducted on 
January 11, 2005.  In a February 2005 rating decision, the RO 
increased the veteran's disability rating to 30 percent for 
his fistula in ano with impairment of sphincter and assigned 
an effective date of January 11, 2005, the date of the second 
C&P examination.  The veteran appealed and is seeking the 
assignment of a September 15, 2003, effective date, which is 
the date the claim was filed.  

Generally, with respect to a claim for an increased rating, 
the effective date of an evaluation of VA compensation 
benefits will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
Diagnostic Code 7332 governs ratings for the impairment of 
the rectum, anus, and sphincter control.  38 C.F.R. § 4.114 
(schedule of ratings for the digestive system).  A 10 percent 
rating, which was originally assigned to the veteran's 
disability, is warranted for constant slight, or occasional 
moderate, leakage, whereas a 30 percent rating is warranted 
for occasional involuntary bowel movements, necessitating 
wearing of a pad.  Diagnostic Code 7332, 38 C.F.R. § 4.114.  

There is no controversy that as of the date of the second C&P 
examination (January 11, 2005), the veteran's condition 
warranted a 30 percent rating.  The veteran told the 
January 2005 C&P examiner that he intermittently wears 
Depends pads.  When his episodic Crohn's disease is 
exacerbated, he experiences abdominal pain associated with 
urgency and increased bowel incontinence.  Upon examination, 
the January 2005 C&P examiner found marked erythema in the 
buttock areas surrounding the anal opening.  On insertion of 
the finger into the rectum, the examiner found scar tissue at 
approximately 12 o'clock.  He determined that the external 
sphincter was loose and that the veteran was unable to 
contract the external sphincter around the inserting finger 
to a tight band.  He concluded the external sphincter remains 
somewhat open.  And the June 2005 gastroenterology consult 
report showed that the veteran now constantly wears fecal 
incontinence pads. 

The veteran asserts that since the January 2005 C&P examiner 
found objective evidence of scar tissue in the rectum and a 
loose sphincter, his increased disability must have arisen 
prior to the date of that examination in order for the scar 
tissue to have formed by the examination date.  That is a 
logical position.  But on this record, it is difficult to 
determine exactly when entitlement to the 30 percent rating 
arose because there is mixed evidence whether prior to 
January 2005, the veteran's sphincter was impaired enough to 
produce involuntary bowel movements necessitating wearing a 
pad. 

For example, until the January 2005 C&P examination, the 
veteran did not assert that he wore fecal incontinence pads.  
In fact, in his March 2004 notice of disagreement, he noted 
that he should have been wearing pads, but that he did not.  
He provided no more details of his incontinence.  In all of 
his medical treatment records from September 2001 forward, 
while he frequently complained of diarrhea, only the 
September 2001 examiner recorded that he had bowel 
incontinence at times.  Upon rectal examination, his treating 
medical professionals found that his anus had good sphincter 
tone.  See March 2004 Annual Check-up; October 2003 
Ambulatory Care Note.  The December 2003 C&P examiner 
recorded the veteran's chronic diarrhea and noted that except 
for chronic perianal burning, he had no further rectal 
problem.  Upon examination, the December 2003 C&P examiner 
noted the marked perianal redness from the veteran's chronic 
diarrhea, but found that the anal canal was absolutely within 
normal limits showing normal sphincter control with the 
absence of any fistula.  He concluded that there was no 
evidence of anal incompetence [sic].  

On the other hand, in his March 2004 notice of disagreement, 
the veteran stated that he had up to 12 uncontrolled bowel 
movements daily.  And the woman he lives with stated that the 
veteran's accidents from diarrhea have increased since 
June 2001 and that he had started wearing incontinence pads 
within the 14 months before her June 2005 statement.  
According to her testimony, the veteran began wearing fecal 
incontinence pads around April 2004.  

A lay person is competent to testify about symptomatology 
where the determinative issue is not medical in nature.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person competent to testify of the observable 
series of events leading to an injury).  Here, the inability 
to control bowel movements constitutes a symptom observable 
both to the veteran and to one living in close proximity to 
him.  The fact that the veteran stated in March 2004 that 
while he did not wear pads, he should have been doing so, and 
the testimony of his companion that he began wearing those 
pads around April 2004 makes their statements consistent with 
one another and credible.  Moreover, it appears from their 
statements that the veteran was resisting the need to wear 
pads.  Thus, the lay testimony indicates that his disability 
had increased sufficiently to warrant a higher rating at some 
date prior to his March 2004 statement. 

The veteran asserts that the December 2003 C&P examiner did 
not find evidence of fecal incontinence because it was early 
in the day and he had showered immediately before going to 
that appointment.  That explanation is consistent with the 
comments by the January 2005 examiner that the veteran's 
fecal incontinence is episodic, so that it is possible that 
on the particular day of his first C&P exam, there was no 
objective evidence of it.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the veteran and his companion were competent 
to provide lay evidence that his fecal incontinence 
necessitating the wearing of pads began at a time prior to 
March 2004.  On the other hand, medical professionals during 
the period of the claim were not observing or recording 
sphincter impairment to that degree.  Resolving reasonable 
doubt in favor of the veteran, a 30 percent rating is 
warranted on a date prior to March 2004, when the veteran 
stated he was experiencing uncontrolled bowel movements and 
acknowledged that he should have been wearing a pad.  But as 
for a specific date prior to March 2004 on which the degree 
of  the veteran's disability had increased sufficiently to 
warrant an increased rating, the record is not clear.  As a 
result, the Board finds that the 30 percent rating should be 
effective as of September 15, 2003, the date the veteran 
filed his claim.  

The effective date of an award generally should not be 
earlier than the date the application was received by VA.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An 
exception to that rule applies where evidence demonstrates a 
factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 
also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 
125 (1997).  In all other cases, the effective date will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  

As discussed above, there is no clearly ascertainable date 
when the veteran's disability increased from constant slight, 
or occasional moderate leakage (warranting a 10 percent 
rating) to occasional involuntary bowel movements, 
necessitating the wearing of a pad (warranting a 30 percent 
rating).  Diagnostic Code 7332, 38 C.F.R. § 4.114.  The pre-
filing-date medical evidence of incontinence in the record-
namely, the note at his September 2001 interdisciplinary 
outpatient assessment that he had bowel incontinence at 
times-did not indicate a degree of disability warranting a 
30 percent rating and occurred more than one year prior to 
the date the veteran filed his claim.  There is no lay 
evidence of fecal incontinence to a degree warranting a 
30 percent rating prior to the claim filing date.  Thus, no 
date prior to the claim filing date is appropriate. 

Indeed, the veteran does not seek the assignment of a date 
prior to the claim filing date for his increased rating.  The 
Board therefore finds that the effective date for the 
veteran's 30 percent rating is September 15, 2003, the date 
his claim was filed, and no earlier.  

Duties to notify and to assist 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the veteran was specifically seeking the 
assignment of September 15, 2003, as the effective date of 
his 30 percent disability rating.  By granting an effective 
date of September 15, 2003, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER


An effective date of September 15, 2003, for the award of a 
30 percent disability rating for fistula in ano with 
impairment of sphincter is granted, subject to regulations 
governing the award of monetary benefits.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


